DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 7/28/2022 has been considered and entered.
Claims 11, 16, 18 and 21 are amended. Claims 1-3, 5-21 are currently pending.
Allowable Subject Matter
	Claims 1-3, 5-21 are allowed over the prior art of record.
                     Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Reasons for allowance of claims 1-3, 5-10 & 17 are presented in previous office action.

Regarding claim 11 , the prior art of record neither shows nor suggests a lighting device comprising all the limitations set forth in claim 11, particularly comprising the limitations of wherein the first metal layer and the second metal layer are separated from each other, wherein each of the plurality of protrusions has a length of the first direction greater than a width of the second direction, wherein materials of the plurality of protrusions and the metal layer are different from each other, and wherein the plurality of light sources emits light toward the second direction, wherein a lower surface of the resin layer is arranged lower than an upper surface of the plurality of protrusions, wherein the second metal layer are separated in the second direction, and wherein each of the plurality of protrusions is disposed on each of the separated second metal layers.

Claims 12-16, 18-20 are allowed being dependent on allowed base claim 11.

Regarding claim 21, the prior art of record neither shows nor suggests a lighting device comprising all the limitations set forth in claim 21, particularly comprising the limitations of wherein the second metal layer are separated in the second direction, and wherein each of the plurality of protrusions is disposed on each of the separated second metal layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Karabi Guharay/
Primary Examiner, Art Unit 2875